


110 HR 4352 IH: To provide $30,000,000 in funding to the Department of

U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4352
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2007
			Mr. Towns introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide $30,000,000 in funding to the Department of
		  Education to provide assistance to public school districts for the prevention
		  of drug resistant infections.
	
	
		1.Assistance to public school
			 districts for the prevention of drug resistant infections
			(a)Appropriation$30,000,000 is appropriated to the
			 Department of Education for fiscal year 2008 to provide assistance to public
			 school districts in the United States for prevention, outreach, and educational
			 activities related to any qualifying pathogen, to be carried out in
			 kindergarten through twelfth grade public schools in those school
			 districts.
			(b)Qualifying
			 pathogenIn this section, the term qualifying
			 pathogen means—
				(1)community acquired methicillin-resistant
			 staphylococcus aureus (CA–MRSA); or
				(2)any life
			 threatening drug resistant bacteria as identified by the Centers for Disease
			 Control and Prevention (CDC).
				(c)Use of
			 fundsThe Secretary of Education shall dispense funds
			 appropriated under this section for any one or more of the following:
				(1)To make available
			 to public school districts best evidence behavioral interventions, including
			 interventions that have been rigorously evaluated and have shown significant
			 effects in elimination or reducing high risk behaviors, infections, or
			 increasing infectious behaviors. These interventions shall meet generally
			 accepted Federal guidelines and standards and shall educate faculty, staff,
			 administrators, students, and parents of students in kindergarten through
			 twelfth grade public schools in those school districts about qualifying
			 pathogens.
				(2)To disseminate to
			 public school districts information regarding any guidelines produced by the
			 CDC addressing qualifying pathogen infections in kindergarten through twelfth
			 grade public schools in those school districts.
				(3)To make available
			 to public school districts funds for the exclusive purpose of purchasing basic
			 personal hygiene supplies, disinfectant cleaning supplies, or other supplies
			 necessary for kindergarten through twelfth grade public schools in those school
			 districts to comply with any guidelines produced by the CDC for the prevention
			 of qualifying pathogen infections in those schools, subject to the
			 following:
					(A)No funds shall be
			 dispensed under this paragraph unless the Secretary of Education makes an
			 explicit determination that the school district receiving funds under this
			 paragraph is unable to purchase without assistance supplies necessary to comply
			 with any CDC guideline for the prevention of any qualifying pathogen in
			 schools.
					(B)The Secretary of
			 Education shall not dispense funds under this paragraph in excess of what is
			 required to allow a school district receiving such funds to comply with any CDC
			 guideline for the prevention and treatment of any qualifying pathogen in
			 schools.
					(d)GuidelinesThe Secretary of Education shall develop
			 appropriate guidelines by which a school district may request funds under this
			 section and publish those guidelines both in the Federal Register and on the
			 Department of Education website.
			
